DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 12/16/2020 has been entered. Claims 1-11 remain pending in the application. Claims 8-11 have been withdrawn from consideration as detailed in the non-final office action mailed 9/16/2020.
Applicants amendments to the claims have failed to overcome the objections previously set forth in the Non-final Office Action mailed 9/16/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 9/16/2020.
Claim Objections
Claim 6, line 2 objected to because of the following informalities:   
Line 2 recites “a forceps”. This is grammatically incorrect. Examiner suggests replacing “a forceps” with “forceps”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall (WO 2012006677) as evidence by Cormier (U.S. PG publication 2010010054).
In regard to claim 1,
Kendall discloses an injection device (Entire structure shown in figure 13H in conjunction with arms as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on which are not shown in figure 13H), comprising: 
an ophthalmological instrument (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, and jaws 1311 and 1312 form an ophthalmological instrument; page 51, line 24-25: wherein the device is used for delivery to the eye), including a handle (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, see figure 4A which shows an example of what the arms of figure 13H would look like); 
[AltContent: arrow][AltContent: textbox (Surface )][AltContent: arrow][AltContent: textbox (Micro-needles)][AltContent: arrow]
    PNG
    media_image1.png
    200
    243
    media_image1.png
    Greyscale

a surface (surface of item 1311 in figure 13H above; Examiner notes based on the disclosure and page 4 of Applicant’s remarks filed 12/16/2020 the surface is construed as a part of the ophthalmological instrument) coupled to the handle (page 31, line 16-17), the surface containing a plurality of micro-needles (see figure 13H wherein hollow micro-needles are shown which include channels) wherein the micro-needles are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera (see page 49, line 17-22, page 8, line 2-3 and line 16-17, page 51, line 24-25 of Kendall; As evidence by Cormier the thickness of the conjunctiva is about 0.05 mm (see paragraph [0105] of Cormier) thus micro-needles with a length of .01 mm as taught by Kendall are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera since the micro-needles are not long enough to penetrate through the entire thickness of the conjunctiva when inserted into the conjunctiva to reach the sclera which is located under the conjunctiva);
a drug delivery system (figure 13H, item 1367 and 1361) coupled to the handle (see figure 13H), including: 
a reservoir (figure 13H, item 1361); and 
an actuator (figure 13H, item 1367) to deliver a drug from the reservoir through to the micro-needles (page 34, line 3-8; Examiner notes this is an intended use limitation and the actuator is fully 
In regard to claim 2,
[AltContent: ]Kendall as evidence by Cormier teaches the injection device of claim 1. Kendall as evidence by Cormier teaches wherein the handle (Arms connected via pivot as stated on page 31, line 16-17 of Kendall that the jaws 1311 and 1312 of Kendall are provided on, see figure 4A of Kendall which shows an example of what the arms of figure 13H would look like) includes a pair of forceps (page 31, line 16-17 of Kendall: wherein jaws 1311, 1312 and part of the respective arms the jaws are provided on not shown in figure 13H form a pair of forceps).
[AltContent: textbox (Paddle )]In regard to claim 3,
[AltContent: arrow][AltContent: textbox (Surface )]
    PNG
    media_image1.png
    200
    243
    media_image1.png
    Greyscale

Kendall as evidence by Cormier teaches the injection device of claim 2. Kendall as evidence by Cormier teaches wherein the surface is part of one paddle (see figure 13H of Kendall above) at the end of the forceps (see figure 13H of Kendall and page 31, line 16-17 of Kendall).	In regard to claim 4,
Kendall as evidence by Cormier teaches the injection device of claim 1. Kendall as evidence by Cormier teaches wherein the micro-needles are less than approximately 0.50 mm long (see page 49, line 
In regard to claim 5,
Kendall as evidence by Cormier teaches the injection device of claim 1. Kendall as evidence by Cormier teaches wherein the micro-needles are less than approximately 0.30 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.30 mm).
In regard to claim 6,
Kendall discloses an injection device (Entire structure shown in figure 13H in conjunction with arms as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on which are not shown in figure 13H), comprising: 
a forceps (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, and jaws 1311 and 1312 form forceps; page 51, line 24-25: wherein the device is used for delivery to the eye), including a pair of opposing handles (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, see figure 4A which shows an example of what the arms of figure 13H would look like); 
[AltContent: arrow][AltContent: textbox (Surface )][AltContent: arrow][AltContent: textbox (Micro-needles)][AltContent: arrow]
    PNG
    media_image1.png
    200
    243
    media_image1.png
    Greyscale

As evidence by Cormier the thickness of the conjunctiva is about 0.05 mm (see paragraph [0105] of Cormier) thus micro-needles with a length of .01 mm as taught by Kendall are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera since the micro-needles are not long enough to penetrate through the entire thickness of the conjunctiva when inserted into the conjunctiva to reach the sclera which is located under the conjunctiva);
a drug delivery system (figure 13H, item 1367 and 1361) integrated into the opposing handles of the forceps (see figure 13H wherein the drug delivery system is integrated into the opposing handles of the forceps via the jaws), including:
a reservoir (figure 13H, item 1361); and 
an actuator (figure 13H, item 1367) to deliver a drug from the reservoir through to the micro-needles (page 34, line 3-8; Examiner notes this is an intended use limitation and the actuator is fully capable of delivering a drug from the reservoir through to the micro-needles as supported by page 34, line 3-8 of Kendall).
Kendall fails to disclose wherein a surface of each of the paddles in the pair of paddles contains a number of micro-needles.
[AltContent: textbox (Surface of paddle)][AltContent: textbox (Surface of paddle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    371
    407
    media_image2.png
    Greyscale

A second embodiment of Kendall teaches wherein a surface (see figure 6C above) of each of the paddles (see figure 6C and 6D, item 612 and 611) in the pair of paddles (figure 6C and 6D, item 612 and 611) contains a number of micro-needles (see figure 6C and 6D, item 100; page 23, line 8-10; Examiner notes the micro-needles can be used to deliver material as disclosed on page 15, line 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment of Kendall to include a number of micro-needles on paddle 1312 of the first embodiment therefore resulting in a surface of each of the paddles in the pair of paddles contains a number of micro-needles, as taught by the second embodiment of Kendall, for the purpose of enabling multiple/different drugs to be delivered in a single procedure (column 26, line 19-22 of Kendall).
In regard to claim 7,
Kendall as evidence by Cormier teaches the injection device of claim 6. Kendall as evidence by Cormier teaches wherein the micro-needles are less than approximately 0.50 mm long (see page 49, line 
In regard to claim 8,
Kendall as evidence by Cormier teaches the injection device of claim 6. Kendall as evidence by Cormier teaches wherein the micro-needles are less than approximately 0.30 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.30 mm).
Response to Arguments
Applicant's arguments filed 12/16/2020 in regard to the objection of claim 6 have been fully considered but they are not persuasive. Applicant argues that convention in patent claiming introduces elements of a claim with the antecedent “a_”. This argument is not found persuasive as proper antecedent basis would exist by stating “forceps” and would additionally avoid grammatical issues. 
Applicant’s arguments, see page 5-page 6, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kendall (WO 2012006677) as evidence by Cormier (U.S. PG publication 2010010054). Accordingly this action is non-final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783